DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2017/0263887, “Han”).
Regarding claim 1, Han teaches a display device comprising a display panel including a bending area (see Fig. 14, below having bending area BA, [0051]) and an underlying protective film (corresponding to the claimed passivation layers, see Fig. 13, 14, film 170, [0053]). Han teaches that the protective layer may have flat and stepped portions (see, e.g., Fig. 13, 14, [0119], showing thicker flat portions outside the bending area and tapering to a thinner flat or stepped portion inside the groove or bending area), wherein the thickness of the first stepped portion is less than the flat portion (see, e.g., Fig. 13, and see Fig. 6). Han additionally teaches that areas of the passivation or substrate layer may be made to have openings, thus separating the layer on one side of the bending area from another, in order to prevent separation between the protective film and the substrate (see, e.g., Figs. 11-13, [0094], [0082] - [0085], especially, [0085], describing that the bending area may be larger than the opening, thus some material cut-out material of the protective film may be retained in the bending area). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have included a separation between the two outer areas of the protective film but including, for example a stepped region, in order to improve the flexibility of the film while preventing separation between the substrate film 100 and the protective film 170, (see, e.g., Figs. 11 - 14, and [0116] – [0120]). The Examiner notes that the claims fail to provide significant structural limitations to the claimed bending areas other than their correspondence to areas of the passivation film. Finally, the Examiner notes that a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 
    PNG
    media_image1.png
    389
    608
    media_image1.png
    Greyscale

Regarding claim 2, Han additionally teaches that the substrate layer may have flat portions on either side of the bending area (see, e.g., Fig. 13 or 14, having thicker “flat portions” on either side of the bending area) and that the bending area may have portions that included the cut-out portion of the substrate from either side (i.e., reading on the claimed first and second bending areas) and a middle portion not having substrate (corresponding to the claimed third bending area, see Figs. 12 and 13, and Fig. [0119]; see above discussion of opening area in bending area of Figs. 12-14).
Regarding claim 3, Han additionally teaches that “stepped portion” of the protective films may overlap the bending areas of the film (i.e., the flat but thinner portions of the protective film that reside in the bending area, extend from the flat portions and the inclined surfaces, e.g., Figs. 12 and 14, [0085]). Thus Han may be considered to teach that a thinner portion of the protective film 170 extends to a bending area after tapering from the thicker area, thus reading on the presently claimed structure. 
Regarding claim 4, Han additionally teaches that the flat portion that leads to the stepped portion may transition via an inclined surface (see Fig. 14, including the inclined portions 170d, [0113]).
Regarding claim 5, Han additionally teaches that the protective film on either side of the bending area groove include a thick flat portion, an inclined area tapering to a thinner stepped portion in the bending area and wherein the inclined area may include a “first” portion closer to the flat area (wherein the flat portion is thicker than the first portion) and a “second” portion closer to the stepped area of the film (wherein the first portion is thicker than the second portion; see Fig. 14).  
Regarding claim 6, Han teaches that the protective film from a first direction may include the thicker flat portion and the bending area (e.g., Fig. 14). 
Regarding claim 7, Han additionally teaches that the substrate layer may have flat portions on either side of the bending area (see, e.g., Fig. 13 or 14, having thicker “flat portions” on either side of the bending area) and that the bending area may have portions that included the cut-out portion of the substrate from either side (i.e., reading on the claimed first and second bending areas) and a middle portion not having substrate (corresponding to the claimed third bending area, see Figs. 12 and 13, and Fig. [0119]; see above discussion of opening area in bending area of Figs. 12-14). Han additionally teaches that “stepped portion” of the protective films may overlap the bending areas of the film (i.e., the flat but thinner portions of the protective film that reside in the bending area, extend from the flat portions and the inclined surfaces, e.g., Figs. 12 and 14, [0085]). 
Regarding claim 8, Han additionally teaches that the flat portion that leads to the stepped portion may transition via an inclined surface (see Fig. 14, including the inclined portions 170d, [0113]).
Regarding claim 9, Han additionally teaches that the protective film on either side of the bending area groove include a thick flat portion, an inclined area tapering to a thinner stepped portion in the bending area and wherein the inclined area may include a “first” portion closer to the flat area 
Regarding claim 10, Han additionally teaches that the bending area may comprise further features, which may be considered additional “bending areas” (see, e.g., Fig. 12, having multiple notches in the bending area that may be considered to be bending areas and extending from the first and second “flat portions”). 
Regarding claim 11, Han additionally teaches a window over the display panel (see, e.g., [0075], Fig. 2, [0074], e.g., polarizing plate may be considered a “window”).
Regarding claim  12, Han additionally teaches that there may be a substrate (corresponding to the second upper passivation film) included in the device over between the underlying protective film (corresponding to the second lower passivation layer) and between the underlying protective film and the display device (see, e.g., Fig 4, substrate 100 between lower layer 170 and the display components above; see also [0051], the substrate may be made of various polymers different than the underlying protective film 170, which is preferably PET, [0073]). Han additionally teaches that the width of the 
    PNG
    media_image2.png
    513
    871
    media_image2.png
    Greyscale

Regarding claim 13, the Examiner initially notes that the term “rear surface” is not defined in relation to any other structural feature and therefore either of the sides of the passivation film may be considered to be a “rear surface.” Han teaches the inclusion of an adhesive layer between the substrate and the protection film (see Fig. 12, substrate 100, adhesive layer 180, and protective film 170). Han additionally teaches that the adhesive film may have different thicknesses in different regions and may have thicker regions in areas corresponding to a first and second bending area ([0111], Fig. 12, [0119]). It should be noted that Han teaches a number of arrangements for the protective film in the bending region, including that the protective film in the bending area may include stepped down regions as described above, and that there may be a plurality of openings in the bending area (e.g., [0116], Fig. 12). It would have been obvious to have adjusted the thicknesses of the areas of the protective film based on the desired properties of the end device (e.g., [0113] – [0120]). Moreover, the Examiner notes that a 
Regarding claim 14 and 15, Han additionally teaches that an additional bendable portion may be disposed on or over the underlying protective layer and overlapping the underlying bendable portions of the protective layer (see, e.g., Fig. 2, bending protection layer 600, [0075], [0076]). 
Regarding claim 16, Han teaches a display device comprising a display panel including a bending area (see Fig. 14, below having bending area BA, [0051]) and an underlying protective film (corresponding to the claimed passivation layers, see Fig. 13, 14, film 170, [0053]). Han teaches that the protective layer may have flat and stepped portions (see, e.g., Fig. 13, 14, [0119], showing thicker flat portions outside the bending area and tapering to a thinner flat or stepped portion inside the groove or bending area), wherein the thickness of the first stepped portion is less than the flat portion (see, e.g., Fig. 13, and see Fig. 6). Han additionally teaches that areas of the protection layer may be made to have openings, thus separating the layer on one side of the bending area from another, in order to prevent separation between the protective film and the substrate (see, e.g., Figs. 11-13, [0094], [0082] - [0085], especially, [0085], describing that the bending area may be larger than the opening, thus some material cut-out material of the protective film may be retained in the bending area). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have included a separation between the two outer areas of the protective film but including, for example a stepped region, in order to improve the flexibility of the film while preventing separation between the substrate film 100 and the protective film 170, (see, e.g., Figs. 11 - 14, and [0116] – [0120]).	Han additionally teaches that the substrate layer may have flat portions on either side of the bending area (see, e.g., Fig. 13 or 14, having thicker “flat portions” on either side of the bending area) and that the bending area may have portions that included the cut-out portion of the substrate from either side (i.e., reading on the claimed first and second bending areas) and a middle portion not having 
Regarding claim 17, Han additionally teaches that the substrate layer may have flat portions on either side of the bending area (see, e.g., Fig. 13 or 14, having thicker “flat portions” on either side of the bending area) and that the bending area may have portions that included the cut-out portion of the substrate from either side (i.e., reading on the claimed first and second bending areas) and a middle portion not having substrate (corresponding to the claimed third bending area, see Figs. 12 and 13, and Fig. [0119]; see above discussion of opening area in bending area of Figs. 12-14).
Regarding claim 18, Han additionally teaches that the opening may have a middle “entirely concave” shape that is gradually reduced toward the center of the bending region ([0113], [0119]). Such a configuration would correspond to the presently claimed third medial or connecting region having a thickness less than the stepped regions within the bending area and on either side of the middle of the bending area. It should be noted that Han teaches a number of arrangements for the protective film in the bending region, including that the protective film in the bending area may include stepped down regions as described above, and that there may be a plurality of openings in the bending area (e.g., [0116], Fig. 12). It would have been obvious to have adjusted the thicknesses of the areas of the protective film based on the desired properties of the end device (e.g., [0113] – [0120]). Moreover, the .

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han as applied to claim 17 above, and further in view of Kim et al. (US 2014/0300529, “Kim”). 
Regarding claims 19 and 20, Han fails to specifically teach that the bending area may correspond to the display area of the device. In the same field of endeavor of flexible or bendable films ([0005]), Kim teaches a flexible display that has  bending portions or area in or over the display region (see, e.g., Fig. 2, and see generally [0006] – [0014]; thus having an opening corresponding to the display area). Kim additionally teaches that there may be an open portion in the bending area and that a display panel may be included in the bending area and the first flat area (see Fig. 7, having pixel areas in the bending region). Kim teaches that displays having foldable regions may be beneficial for, for example, their easy portability ([0005]). It therefore would have been obvious to have adjusted the device of Han so as to include the bending area in a region overlapping the display area in the device in order to provide additional flexibility or bendability to the display device thus making it more portable (i.e., to provide flexibility to the display region itself [0005]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Choi et al. (US 2017/0271616) teaches an underlying light shielding layer, under a protective film, for example, below an underlying protective film ([0128], Fig. 14). 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J FROST/Primary Examiner, Art Unit 1782